Case 8:20-cv-01066-VMC-CPT Document 55 Filed 06/08/21 Page 1 of 1 PageID 154




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

MICHAEL DIBENEDETTO


-vs-                                                     Case No. 8:20-cv-1066-VMC-CPT

PROWAY CONSRUCTION GROUP, LLC et al


                                 CLERK’S MINUTES
                            Proceeding: Settlement Conference
                                     Courtroom 12B

Judge: Christopher P. Tuite, U.S. Magistrate Judge              Date: June 8, 2021
Deputy Clerk: Ashley Sanders                                    Time: 11:08 a.m.
Law Clerk: Conor Burns                                          Recess: 2:07 p.m.
Court Reporter: Digital                                         Total Time: 2 hours 59 min
Interpreter: none


Counsel for Plaintiff: Dion Cassata
Counsel for Defendant: Robert Blanchfield


Court calls case and counsel enters appearances. Parties appear along with counsel.

Court issues opening comments. Parties are moved to separate rooms.

Parties have reached a settlement. Closing documents to be filed by June 18th.

Recess.
